Citation Nr: 1817870	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-55 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 for residuals of a colonoscopy and subsequent care, to include pneumonia, posttraumatic stress disorder (PTSD) with anxiety and depression, dysphagia, Clostridium difficile infection (C. diff), voice changes, unstable bowels, and digestive issues with abdominal pain.


REPRESENTATION

Veteran represented by:	Christopher Debski, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and S.R.



ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in November 2015.  In December 2017, the Veteran and his caregiver S.R., who reported that she is a Licensed Practical Nurse, presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.

In a rating decision dated in March 2014, the RO denied the Veteran's claim for compensation under 38 U.S.C. § 1151 for residuals of an October 2012 colonoscopy because, in pertinent part, VA's care, treatment, or examination did not cause additional disability via carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, and the proximate cause of the Veteran's additional disability was not an event that was not reasonably foreseeable.  The Veteran did not file a notice of disagreement with this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2014 rating decision became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1105 (2017).

In a November 2015 rating decision, the RO denied the Veteran's October 2015 claim to reopen because VA was not in receipt of any new and material evidence in support of his claim.  However, the Board finds that post-March 2014 reports by S.R. and Dr. G.K. that attribute the Veteran's current disability to his October 2012 colonoscopy and subsequent care constitutes new and material evidence of possible carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  See December 2017 correspondence from S.R. and Dr. G.K.  As such, the Veteran's claim is reopened.  See 38 C.F.R. § 3.156(b); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007); Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001) (refusing to require the Board to explain its reasoning in the section of its opinion entitled "Reasons and Bases" rather than in the "Introduction").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C. § 1151 (2012).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361 (2017).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Here, the Veteran asserts that he is entitled to compensation benefits under 38 U.S.C. § 1151 for residuals of an October 2012 colonoscopy and subsequent care, to include pneumonia, PTSD with anxiety and depression, dysphagia, C. diff, voice changes, unstable bowels, and digestive issues with abdominal pain.

During his December 2017 Board hearing, the Veteran and his representative reported that the Veteran was scheduled to undergo a routine outpatient colonoscopy at the Cleveland VA medical center (VAMC) on October 6, 2012.  Due to a bend in the Veteran's colon that was encountered during the procedure, he sustained a colon perforation.  As a result, the colonoscopy could not be completed and he had to undergo surgical repair.  Thereafter, in October 2012, he was admitted to Cleveland VAMC and given a colostomy bag, which he used until he underwent an ileostomy take-down procedure in January 2013.  He asserts that he suffered multiple complications, to include pneumonia, abdominal pain, digestive issues, and worsening of his existing psychiatric disorders, as a result of these events.

With regard to the Veteran's psychiatric disorders, the Veteran and S.R. testified that the Veteran stopped taking Valium (or diazepam) prior to the October 6, 2012, colonoscopy and requested that VA clinicians not give the Veteran Valium or "anything related to those medications."  They asserted that Cleveland VAMC employees ignored this request and administered excessive medication, which caused an overdose, and testified that a VA nurse noted that the Veteran seemed confused after taking Valium.  To this point, a VA treatment record documents S.R.'s report that the Veteran was admitted to Affinity Hospital for a headache earlier that year, he had a delirious episode at Affinity Hospital, she believed the use of risperidone caused hallucinations, and she did not want the Veteran to get any medications in that class.  See October 11, 2012, VA Psychiatric Consultation Note.

Generally, the Veteran believes that Cleveland VAMC breached the standard of care by ignoring his refusal of medications, which is physical abuse in the form of overmedication, and this breach caused physical harm and emotional distress.  Additionally, he testified that he was told by at least one physician that he was going to die, which caused him to suffer severe anxiety and distress.  Further, in an October 2015 statement, the Veteran seems to assert that he was twice given medication to regulate his blood pressure and this was done in error.

Review of the record indicates that the Veteran consented to an October 6, 2012, "colonoscopy with interventions" and that the known risks and side effects of the procedure include, but are not limited to, perforation or tear through the wall of the colon that may require surgery, infection from release of bowel organisms into bloodstream, and an inability to complete the procedure.

The record also shows that the Veteran consented to surgical intervention on October 6, 2012, following perforation of the colon.  The surgical intervention, which was identified as an exploratory laparotomy with possible interventions and partial laparoscopic colectomy with colostomy, has known risks and side effects that include, but are not limited to, blockage of the bowels, damage to nearby structures that may be discovered during the procedure or later, pneumonia, lack of cure or relief of condition, infection of the incision requiring further treatment or surgery, injury to spleen, bowel, bladder, or ureter requiring further treatment or surgery, injury to nerves, intestinal obstruction, unexpected change in procedure at time of surgery, and possible change in frequency and/or consistency of stool.

An October 11, 2012, VA psychiatric consultation note indicates that the Veteran was restless and confused and disoriented to place and circumstance on interview.  The note corroborates the Veteran's report that he stopped taking Valium shortly before his colonoscopy and that the amount he was taking regularly was unclear.  The clinician indicated that the Veteran had 5mg three times a day as needed (TID PRN) at that time, but preferred to refrain from medication during his hospital admission; and did not respond to medication administered the night before.  The clinician reported that the Veteran had several reasons for being delirious and noted that his mental state could have been related to possible withdrawal from diazepam.  Notably, the Veteran alternated between saying that he did not want any medications to indicating that he "wanted the shot," so he could leave the hospital.  At that time, S.R. was agreeable to a trial of very low-dose Ativan, which has a shorter half-life and is more easily metabolized compared to diazepam.

In December 2013, a VA examiner reported that perforation is a known potential risk factor of colonoscopy, studies have shown an incidence of up to nearly 2 per 1000 procedures, and older age is associated with a higher risk of perforation.  Further, the VA received his informed consent prior to the procedure and his perforation was managed appropriately afterwards.  He did require an ileostomy, but is now status post a successful ileostomy take-down procedure in January 2013.  The examiner opined that the care, treatment, or examination did not cause additional disability via carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part; and the proximate cause of additional disability was not an event not reasonably foreseeable.

In December 2017, VA received correspondence from S.R. and non-VA clinician Dr. G.K.   In her statement, S.R. reported that she has personal knowledge of the events that occurred at the Cleveland VAMC in October 2012 and opined that it is more likely than not that the Veteran's colonoscopy residuals (including pneumonia, dysphagia, PTSD, increased anxiety and depression, abdominal pain, digestive issues, unstable bowels, voice changes, and C. diff) were caused by his care while a patient at Cleveland VAMC in October 2012, as Cleveland VAMC employees breached the standard of care by failing to provide proper medical treatment to the Veteran and this breach caused severe injury to him.  Similarly, Dr. G.K. opined that VA employees breached the standard of care by dispensing medication that the Veteran refused and violated his patient's rights, and it is more likely than not that the breach of the standard of care contributed to serious changes in his mental status.  See December 2017 correspondence.

The Board finds that S.R.'s and Dr. G.K.'s opinions are inadequate, as they did not provide sufficient rationale to support their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions).

Overall, the Veteran has asserted that he is entitled to compensation benefits under 38 U.S.C. § 1151 as a result of care received during his October 2012 colonoscopy, care received immediately following his October 2012 colonoscopy, and care received during his January 2013 ileostomy take-down procedure.  With regard to the care received following the October 2012 colonoscopy, he has specifically noted that he did not consent to the administration of certain medication, to include diazepam, and VA's excessive administration of medication caused an overdose.

In light of the foregoing, the Board finds that VA must provide an examination to identify all current disabilities (those diagnosed during the appeal period), determine whether the identified disabilities are "additional disabilities" within the meaning of 38 U.S.C. § 1151, and obtain an adequate medical opinion regarding the assertion that the Veteran did not consent to the administration of certain medication and VA's excessive administration of medication caused an overdose.  38 U.S.C. § 5103A(d).

While on remand, VA should also make reasonable efforts to obtain records of the Veteran's treatment at Affinity Hospital, to include records of his 2012 hospitalization, and associate with the claims file any outstanding VA treatment records.  See December 2017 Board Hearing Transcript, pp. 17-18 (documenting the Veteran's report that he continues to receive VA treatment for residuals of his October 2012 colonoscopy at Cleveland VAMC and at a VA outpatient clinic in Canton, Ohio).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his relevant non-VA treatment, to include records from Affinity Hospital and his 2012 hospitalization there.  In addition, outstanding VA treatment records should be obtained and associated with the claims file.  The Veteran has reported ongoing VA treatment at Cleveland VAMC and an outpatient clinic in Canton, Ohio.  All efforts to obtain these records and any negative responses should be documented.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his symptomatology.  Provide an appropriate amount of time to submit this lay evidence.

3.  After completion of the above development, send the Veteran's claims file to an appropriate VA examiner to provide an examination and obtain an opinion as to the potential relationship between the Veteran's current disabilities and VA's administration of an October 2012 colonoscopy and subsequent care, to include a January 2013 ileostomy take-down procedure.

October 2012 Colonoscopy

   (a) First, provide an opinion as to whether the Veteran developed additional disability following his October 2012 colonoscopy, to include pneumonia, PTSD with anxiety and depression, dysphagia, C. diff, voice changes, unstable bowels, and digestive issues with abdominal pain.  For each condition identified, state whether the Veteran has had this condition during the appeal period (since October 2015). 

   (b) Second, for each additional disability identified in (a), provide an opinion as to whether he developed that disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in its treatment of the Veteran during the October 2012 colonoscopy.

   (c) Third, for each additional disability identified in (a), provide an opinion as to whether the development of that disability was an event not reasonably foreseeable.  That is, was developing the additional disability the type of risk that a reasonable health care provider would have disclosed?

October 2012 Treatment Post-Colonoscopy
   
   (d) Fourth, provide an opinion as to whether the Veteran developed additional disability following his October 2012 course of treatment post-colonoscopy, to include pneumonia, PTSD with anxiety and depression, dysphagia, C. diff, voice changes, unstable bowels, and digestive issues with abdominal pain.  For each condition identified, state whether the Veteran has had this condition during the appeal period (since October 2015). 
   
   (e) Fifth, for each additional disability identified in (d), provide an opinion as to whether he developed that disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in its October 2012 course of treatment post-colonoscopy.  In addressing this matter, please respond to the following arguments: the Veteran did not consent to the administration of certain medication, to include diazepam; VA's administration of medication was excessive and caused an overdose; and the Veteran was twice given medication to regulate his blood pressure in error.
   
   (f) Sixth, for each additional disability identified in (d), provide an opinion as to whether the development of that disability was an event not reasonably foreseeable.  That is, was developing the additional disability the type of risk that a reasonable health care provider would have disclosed?
		
January 2013 Ileostomy Take-Down Procedure
   
   (g) Seventh, provide an opinion as to whether the Veteran developed additional disability following his January 2013 ileostomy take-down procedure, to include pneumonia, PTSD with anxiety and depression, dysphagia, C. diff, voice changes, unstable bowels, and digestive issues with abdominal pain.  For each condition identified, state whether the Veteran has had this condition during the appeal period (since October 2015). 
   
   (h) Eighth, for each additional disability identified in (g), provide an opinion as to whether he developed that disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the January 2013 ileostomy take-down procedure.
   
   (i) Ninth, for each additional disability identified in (g), provide an opinion as to whether the development of that disability was an event not reasonably foreseeable.  That is, was developing the additional disability the type of risk that a reasonable health care provider would have disclosed?

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

